IL.

                                                                      1.   -



                                                                               425


             OFFICE OF THE All-ORNEY GENERAL           OF TEXAS
                                      AUSTIN




~norable I. Predeckl
&tttnty  Awlitor
00lveet’on  county
caeeetoa, Tezaa
lki8rSir:                          oplnlon BO. 0-3891
                                   Ret Commis8ioners'Courts, oounty
                                        .ftma8amI the Tea8 Defensr
                                        Guard
         This depetment h&s roesired yaur mpusst, for na
opinion. Ee quote the body of yew. lettem
           *An applleationhas b+n'rsoeited,from
      ths loeal unit OS the Texne Bone Defense Cum&               .
      by the GalveatoonCounty Coudssionera Ceurt
      request1 an apprapriatfodof one thouseA
      &Alar8 3( 1000&C) for their use ad benefit.
      I em unable to locate eny la* whleh permite
      the County Commiesitmera:Cowt t4zaeke an ap
      proprfatlcn for suah a purpes ; '.'%
                *Xindlp   infonu   'iu~Kwimth&Z !wrk any legil
      euthority to 8ign a warrant ie&md to thin or-
      piaiF&EtlOil.”


             An act imowma8 the Tern8 Defmse Sum& bet, Aotr
lW,      47th Legislature, House bill Ho. O:, authorlzea the
Governorof the State to orgaW&wl     maintain Wuoh IpiZitary
ioroeabe~the Qovarmr may aeon nrctmaary to defend tN8
Nate." This  force la koorn a8 the Texan Defenee Quad.
                Ssotion 4 of that sot j~mvlderr~
           Txtc. 4. For the use of suoh foroas. the
      Governor is hareby authorieed to repulslt~cn
      from the Seijretaryof Zar rrueharma az& eguip-
      me ~&w$t@.$e in possession   02, end CM be
      sparea lQi>:theRkr Department8 aml to wake
       available to suah forma the faoilitlesof
       e&ate amoriss ana tboir equipmentand rush
       cthar State yraoliaoe ard property 8~ may be
       available. hutkorlzetion1~ heroby provided
       for school authorltiento permit the use OS
       eahool buildings by the Terar Detmee @m-d;
       provided further that County Cosmtiesf~nsra
       12ourte,city authorities,oomntIQitls8,  and
       clvlo Ma ,natriotlo  organicotr;iorm
                                          are es~oww-
       ed and authorizsdby this Aot ta provide
       funds, amoritm, equipment,material trafu-
       gortation, or other agprnprlate.SWV~Q(I~or
       facilities, to tho Tezao Lk3hsnseWed.*
          Aooordingly,you are rrspoatfulW aavfao# that the
Texar Dt~ieoaeOuarQ AOt @ant8 you the neoaar~rfaythorlty
to e&ip mob B warrant rm ia h+rsin dewr'ibed, mbbjeet, OS
ooure8, to the qualificlationthat in all o%hor r~ptieta, it
Ir regular4
                                       aasw4rB yvur question.
             Se believe that this fiil.1~
                                         Youre       very   truly

         n                          A’f?WURT CWRERALOF TEXAS



                                    w                                    u
                                                      WA.’T. Fusing
FLitSI’ ASTSTANT                                             Aea#&ia$i
                                                 -
ATTCRN~Y GENERAL


                                    BP



WI00